Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 Claims 1-8 are pending. 
The previous rejection of claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 9,642,212) is withdrawn in view of applicant’s amendment.
The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 9,642,212) as applied above, further in view of Yokoyama et al. (US 2011/0269884) is withdrawn in view of applicant’s amendment.
Election/Restrictions
Claims 1-3 are allowable. Claims 4-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II as set forth in the Office action mailed on 3/18/2021, is hereby withdrawn and claims 4-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art.
None of the prior art references, alone or in combination, teaches or suggests a solvent composition consists of the recited components as presented in the claims.  
Pasin et al. (US 2018/0179129) discloses a solvent composition consists of 2.48% v/v of cyclohexane, 83.07% v/v of methyl acetate and 14.44% v/v of para-Chlorobenzotrifluoride (PCBTF).  However, Pasin does not disclose or suggest adjusting the volume percent of cyclohexane.  Pasin’s compositions, in some embodiments, specifically excluded (para 0061).  Therefore, it would NOT have been obvious to one of an ordinary skill in the art to adjust the volume percent of cyclohexane based on Pasin’s teaching to arrive at the claimed solvent compositions.
The claimed solvent compositions particularly suitable for use in contact adhesives. In addition to satisfying solubility criteria, the claimed solvent compositions have a high evaporation rate, low to medium odor, and are colorless. Fast evaporation is desirable to allow bonding to be fast and efficient. The odor should be mild enough so that it does not irritate the user or handler of the composition. The color can beneficially be clear to allow dying of the adhesive in order to visualize the coverage of the substrate.  The claimed solvent compositions are not on the hazardous air pollutants (HAPs) list developed and maintained by the U.S.  Environmental Protection Agency (EPA). The claimed solvent compositions also are readily available and economically efficient (e.g., have a low cost per pound).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         

2/9/2022